STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE By and among Technical Industries & Energy, Corp A Delaware Corporation And Technical Industries, Inc. A Louisiana Corporation Effective as of January 3, 2007 1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 3rd day of January, 2007, by and among Technical Industries & Energy, Corp, a Delaware corporation with its principal place of business located at Petroleum Towers, Suite 325, P.O. Box 52523, Lafayette, LA 70505 ("TIE"); Technical Industries, Inc., a Louisiana Corporation with its principal place of business at Petroleum Towers, Suite 325, P.O. Box 52523, Lafayette, LA 70505 ("TII"). Premises A.This Agreement provides for the acquisition of TII whereby TII shall become a wholly owned subsidiary of TIE and in connection therewith B.The boards of directors of TIE and TII have determined, subject to the terms and conditions set forth in this Agreement, that the transaction contemplated hereby is desirable and in the best interests of their stockholders, respectively.This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE
